Exhibit 10.1

 



2020 SALARY WAIVER AND NONQUALIFIED STOCK OPTION GRANT PLAN

under the

ACCELERATE DIAGNOSTICS, INC.

2012 OMNIBUS EQUITY INCENTIVE PLAN

 

Accelerate Diagnostics, Inc. a Delaware corporation (the “Company”), hereby
establishes this 2020 Salary Waiver and Nonqualified Stock Option Grant Plan
(the “Plan”) pursuant to the Accelerate Diagnostics, Inc. 2012 Omnibus Equity
Incentive Plan (the “2012 Plan”). To the extent not specifically defined in this
Plan, all capitalized terms used in this Plan shall have the meanings set forth
in the 2012 Plan.

 

Program Summary

 

·The purpose of the Plan is to link the personal interests of eligible employees
to those of the Company’s shareholders by providing eligible employees with the
opportunity to receive additional equity compensation awards that will vest
based on the passage of time.

 

·To further this objective, eligible employees will be permitted to irrevocably
waive a portion of the base compensation (e.g., salary) scheduled to be paid to
them in 2020 in exchange for a grant of Nonqualified Stock Options, which will
be awarded in January of 2020 under the 2012 Plan.

 

Eligibility; Pay Periods Impacted

 

·Persons eligible to participate in this Plan include all United States-based,
full-time employees of the Company and its Subsidiaries who are employed as of
December 20, 2019.

 

·The Salary Waiver Agreements (described below) will become effective January 1,
2020 and will apply to 26 pay periods in the 2020 calendar year, which begin
with the January 17, 2020 pay check and end December 31, 2020 pay check. To be
clear, the Salary Waiver Agreements will automatically terminate effective
December 31, 2020.

 

Salary Waiver Agreement; Minimum and Maximum Waivers

 

·An eligible employee may become a participant in this Plan by completing a
Salary Waiver Agreement and submitting the form to the Company no later than
December 19, 2019. The prescribed form of Salary Waiver Agreement is attached to
this Plan as Exhibit A.

 

·Completed Salary Waiver Agreements shall become irrevocable unless the Waiver
Agreement is changed or revoked by the participant prior to market close on
December 31, 2019. After December 31, 2019 no changes may be made to the Waiver
Agreement.

 

·The minimum amount that can be designated in a Salary Waiver Agreement is
$5,000 and amounts in excess of $5,000 must be denominated in additional
increments of $5,000 (e.g, $5,000, $10,000, $15,000, etc.).

 

·The maximum amount that can be designated in a Salary Waiver Agreement is 50%
of the eligible employee’s base compensation (determined by reference to the
eligible employee’s base compensation rate effective as of January 1, 2020 (
provided, that, no participant will receive base cash compensation that is less
than the applicable statutory minimum wage).

 



 

 

 

Nonqualified Stock Option Grant

 

·In exchange for their waived base compensation, participants will be granted
Nonqualified Stock Options under the 2012 Plan. The number of shares subject to
each Option will be determined pursuant to a formula approved by the Committee.

 

·For 2020, the number of Nonqualified Stock Options that will be awarded to each
participant will be determined by multiplying the amount designated in the
participant’s Salary Waiver Agreement by four (4) and dividing such amount by
the 30-calendar-day trailing average closing price of the Stock as of December
20, 2019, with such amount rounded to the nearest whole share.

 

·The Date of Grant of the Options will be January 1, 2020 and the exercise price
per share will be the closing price for the Stock as reported on the New York
Stock Exchange on the date immediately preceding the Date of Grant.

 

·The Options will be subject to vesting based on the passage of time. Subject to
continued full-time employment, the Options will vest and become exercisable in
equal monthly installments, on the last day of each month, over 12 months, with
the first installment vesting on January 31, 2020 and the last installment
vesting on December 31, 2020.

 

·Upon termination of employment for any reason other than death or Disability,
the vested portion of the Option, if any, may generally be exercised for 90 days
following termination of employment. Upon termination of employment by reason of
death or Disability, the vested portion of the Option, if any, may generally be
exercised for 12 months following termination of employment.

 

·All other terms and conditions of the Nonqualified Stock Option will be set
forth in the Company’s standard form of Notice of Grant of Nonqualified Stock
Options and the related Nonqualified Stock Option Award Agreement, copies of
which are attached hereto as Exhibit B.

 

Other Provisions

 

·The provisions of the 2012 Plan shall apply to all Options granted pursuant to
this Plan and shall accordingly be incorporated into this Plan by reference and
this Plan shall at all times be subject to the terms and conditions of the 2012
Plan. The Committee shall have the sole and complete discretion with respect to
all matters reserved to it by the 2012 Plan and decisions of the Committee with
respect to the 2012 Plan and this Plan shall be final and binding upon the
participants and the Company. In the event of any conflict between the terms and
conditions of this Plan and the 2012 Plan, the provisions of the 2012 Plan shall
control.

 

·As set forth in the 2012 Plan, each Option issued pursuant to this Plan is
subject to potential forfeiture or “clawback” to the fullest extent called for
by applicable federal or state law or any policy of the Company. By accepting an
Option, each participant agrees to be bound by, and comply with, the terms of
any such recapture or clawback provisions and with any Company request or demand
for recapture or clawback.

 



 

 

 

·Subject to the provisions of the 2012 Plan, with the approval of the Board, at
any time and from time to time, the Committee may terminate, amend or modify
this Plan.

 

The Company has caused this Plan to be executed by a duly authorized officer of
the Company.

 



  ACCELERATE DIAGNOSTICS, INC.

 

  

  By: /s/ Steve Reichling







    Steve Reichling, Chief Financial Officer

 

 



 

 

 

 

 

EXHIBIT A

 

Form of Salary Waiver Agreement (2020)

 

[SEE EXHIBIT 10.2 TO THIS CURRENT REPORT ON FORM 8-K]

 

 

 

 

 

EXHIBIT B

 

Form of Nonqualified Stock Option Award Agreement

 

 

 

 

 

ACCELERATE DIAGNOSTICS, INC.

2012 OMNIBUS EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF NONQUALIFIED STOCK OPTIONS

 

This Nonqualified Stock Option Agreement consists of this Notice of Grant of
Nonqualified Stock Options (the “Grant Notice”) and the Nonqualified Stock
Option Award Agreement immediately following. The Nonqualified Stock Option
Agreement sets forth the specific terms and conditions governing Nonqualified
Stock Option Awards under the Accelerate Diagnostics, Inc. 2012 Omnibus Equity
Incentive Plan (the “Plan”). All of the terms of the Plan are incorporated
herein by reference.

 

Name of Optionee:       Total No. of shares of Stock subject to Option:      
Date of Grant:       Expiration Date:       Exercise Price:       Grant Number:
      Vesting Schedule: The Option shall vest and become exercisable in equal
monthly installments, on the last day of each month, over 12 months, with the
first installment vesting on January 31.      

by ACCEPTING this NONQUALIFIED stock option AGREEMENT (WHETHER THROUGH
ELECTRONIC SIGNATURE OR OTHER MEANS), optionee accepts participation in the
plan, acknowledges that he or she has read and understands the provisions of
this grant NOTICE and the plan, and agrees that this grant NOTICE, the award
agreement AND THE pLAN shall govern the terms and conditions of thIS AWARD.

 

IN WITNESS WHEREOF, the Company has duly executed this Nonqualified Stock Option
Agreement, and this Nonqualified Stock Option Agreement shall be effective as of
the Date of Grant set forth above.





 







  ACCELERATE DIAGNOSTICS, INC.    

  

  By:  



 



  Print Name: Steven Reichling       Its: Chief Financial Officer



 

 





 

 

 

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

UNDER THE ACCELERATE DIAGNOSTICS, INC.

2012 OMNIBUS EQUITY INCENTIVE PLAN

 

This Nonqualified Stock Option Award Agreement (this “Agreement”) is between
Accelerate Diagnostics, Inc. (f/k/a Accelr8 Technology Corporation), a Delaware
corporation (the “Company”) and the individual (the “Optionee”) identified in
the Notice of Grant of Nonqualified Stock Options (the “Grant Notice”), and is
effective as of the date of grant referenced in the Grant Notice (the “Date of
Grant”). This Agreement supplements the Grant Notice to which it is attached,
and, together, with the Grant Notice, constitutes the “Nonqualified Stock Option
Agreement” referenced in the Grant Notice.

 

RECITALS

 

A.                 The Board of Directors of the Company (the “Board”) has
adopted and the shareholders have approved the Accelerate Diagnostics, Inc. 2012
Omnibus Equity Incentive Plan (the “Plan”) to promote the success an enhance the
value of the Company by linking the personal interests of the Plan’s
participants to those of the Company’s shareholders by providing such
individuals with an incentive for outstanding performance.

 

B.                  The Compensation Committee of the Board (or its designee)
has approved this grant of Nonqualified Stock Options to Optionee pursuant to
Section 7.1 of the Plan.

 

C.                 To the extent not specifically defined in this Agreement, all
capitalized terms used in this Agreement shall have the meaning set forth in the
Plan.

 

D.                 In consideration of the mutual covenants and conditions
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Optionee
agree as follows:

 

AGREEMENT

 

1.                   Grant of Option. Subject to the terms of this Agreement and
Section 7.1 of the Plan, the Company grants to Optionee the right and option to
purchase from the Company all or any part of the aggregate number of shares of
Stock specified in the Grant Notice (“Option”). The Option granted under this
Agreement is not intended to be an “Incentive Stock Option” under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.                   Exercise Price. The exercise price under this Agreement is
the exercise price per share of Stock specified in the Grant Notice, as
determined by the Committee, which shall not be less than the Fair Market Value
of a share of Stock on the Date of Grant.

 

3.                   Vesting of Option. The Option shall vest and become
exercisable according to the vesting schedule set forth in the Grant Notice.

 

4.                   Exercise of Option. This Option may be exercised in whole
or in part at any time after it vests in accordance with Section 3 and before
the Option expires by delivery of a written notice of exercise (under Section 5
below) and payment of the exercise price. The exercise price may be paid in
cash, or shares of Stock held for longer than six months (through actual tender
or by attestation), or such other method permitted by the Committee (including
broker-assisted “cashless exercise” arrangements) and communicated to the
Optionee before the date the Optionee exercises the Option.

 



 

 

 

5.                   Method of Exercising Option. Subject to the terms of this
Agreement, the Option may be exercised by timely delivery to the Company of
written (or electronic) notice, which notice shall be effective on the date
received by the Company. The notice shall state the Optionee’s election to
exercise the Option and the number of underlying shares in respect of which an
election to exercise has been made. Such notice shall be signed (including by
electronic signature) by the Optionee, or if the Option is exercised by a person
or persons other than the Optionee because of the Optionee’s death, such notice
must be signed (including by electronic signature) by such other person or
persons and shall be accompanied by proof acceptable to the Committee of the
legal right of such person or persons to exercise the Option.

 

6.                   Term of Option. The Option granted under this Agreement
expires, unless sooner terminated, ten (10) years from the Date of Grant,
through and including the normal close of business of the Company on the tenth
(10th) anniversary of the Date of Grant (the “Expiration Date”).

 

7.                   Termination of Employment.

 

(a)                If the Optionee terminates employment for any reason other
than death or Disability, the Option shall lapse on the earlier of: (i) the
Expiration Date; or (ii) ninety (90) days after the date the Optionee terminates
employment. The Option may be exercised following the Optionee’s termination of
employment only if the Option was exercisable by Optionee immediately prior to
his or her termination of employment. In no event shall the Option be
exercisable after the Expiration Date.

 

(b)               If the Optionee terminates employment by reason of death or
Disability, the Option shall lapse on the earlier of: (i) the Expiration Date;
or (ii) twelve (12) months after the date the Optionee terminates employment (or
service) due to death or Disability. The Option may be exercised following the
death or Disability of Optionee only if the Option was exercisable by Optionee
immediately prior to his or her death or Disability. In no event shall the
Option be exercisable after the Expiration Date.

 

8.                   Withholding. As described in Section 16.3 of the Plan, the
Company shall have the right to deduct or withhold, or to require the Optionee
to remit to the Company, the minimum amount necessary to satisfy any federal,
state or local taxes (including the Optionee’s FICA obligation) as are required
by law to be withheld with respect to the Options granted pursuant this
Agreement.

 

9.                   Nontransferability of Options. The Options granted by this
Agreement shall not be transferable by the Optionee or any other person claiming
through the Optionee, either voluntarily or involuntarily, except by will or the
laws of descent and distribution or as otherwise provided by the Committee
pursuant to Section 7.1(f) and Article 13 of the Plan.

 

10.               No Right to Continued Employment (or Service). This Agreement
shall not be construed to confer upon the Optionee any right to continue
employment (or service) with the Company and shall not limit the right of the
Company, in its sole and absolute discretion, to terminate Optionee’s employment
(or service) at any time.

 

11.               Administration. This Agreement shall at all times be subject
to the terms and conditions of the Plan and the Plan shall in all respects be
administered by the Committee in accordance with the terms of and as provided in
the Plan. The Committee shall have the sole and complete discretion with respect
to all matters reserved to it by the Plan and decisions of the Committee with
respect thereto and to this Agreement shall be final and binding upon the
Optionee and the Company. In the event of any conflict between the terms and
conditions of this Agreement and the Plan, the provisions of the Plan shall
control.

 



 

 

 

 

12.               Adjustments. The number of shares of Stock issued to Optionee
pursuant to this Agreement shall be adjusted by the Committee pursuant to
Section 4.4 of the Plan, in its discretion, in the event of a change in the
Company’s capital structure.

 

13.               Securities Laws Compliance. The Company shall not be required
to deliver any shares of Stock pursuant to the exercise of the Option if, in the
opinion of counsel for the Company, such issuance would violate the Securities
Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, or any
other applicable federal or state securities laws or regulations.

 

14.               No Shareholders Rights. The Optionee will have no voting
rights or any other rights as a shareholder of the Company with respect to the
Option until the Company issues the stock certificates representing the shares
of Stock underlying the Option.

 

15.               Copy of Plan. By accepting this Agreement (whether through
electronic signature or other means), the Optionee acknowledges receipt of a
copy of the Plan.

 

16.               Governing Law. This Agreement shall be interpreted and
administered under the laws of the State of Delaware.

 

17.               Amendment. Except as otherwise provided in the Plan, this
Agreement may be amended only by a written agreement executed by the Company and
the Optionee. The provisions of this Agreement may not be waived or modified
unless such waiver or modification is in writing and signed by a representative
of the Committee.

 

18.               Clawback. Pursuant to Section 13.4 of the Plan, every Award
issued pursuant to the Plan is subject to potential forfeiture or “clawback” to
the fullest extent called for by applicable federal or state law or any policy
of the Company. By accepting this Award (whether through electronic signature or
other means), Optionee agrees to be bound by, and comply with, the terms of any
such forfeiture or “clawback” provision imposed by applicable federal or state
law or prescribed by any policy of the Company.

 

19.               Electronic Signature. The Optionee acknowledges that
Optionee’s electronic signature has the same legal force and effect as a written
or manual signature.

 

MANY OF THE PROVISION OF THIS AWARD AGREEMENT ARE SUMMARIES OF SIMILAR PERTINENT
PROVISIONS OF THE PLAN. TO THE EXTENT THAT THIS AGREEMENT IS SILENT ON AN ISSUE
OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS AGREEMENT, THE PLAN PROVISIONS
SHALL CONTROL.

 



 

 

 

